UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
In re: BERNARD L. MADOFF INVESTMENT                                    :
SECURITIES LLC,                                                        :
                                                                       :   20-CV-1029 (JMF)
                                    Debtor.                            :
                                                                       :       ORDER
---------------------------------------------------------------------- :
                                                                       :
IRVING H. PICARD, Trustee for the Liquidation of                       :
Bernard L. Madoff Investment Securities LLC, and                       :
Bernard L. Madoff,                                                     :
                                                                       :
                                    Plaintiff,                         :
                                                                       :
                  -v-                                                  :
                                                                       :
RAR ENTREPRENEURIAL FUND, LTD.,                                        :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

      In an effort to narrow the issues to be discussed at Thursday’s oral argument on the pending
motions in limine, the Court rules on some of the pending motions as follows.

Defendant’s Motions in Limine

    1. Defendant’s motion to bar Plaintiff from offering the expert testimony of Mr. Dubinsky and
       Ms. Collura is DENIED substantially for the reasons set forth in Plaintiff’s memorandum of
       law, except that the Court reserves judgment on Defendant’s contention that the
       testimony is “precluded” in part by the Court’s summary judgment opinion, compare
       ECF No. 66 (“Def.’s MIL Mem.”), at 10-11, with ECF No. 76 (“Pl.’s MIL Opp’n”), at 6-12.

    2. Defendant’s motion to preclude admission of Mr. Madoff’s Form BD is DENIED substantially
       for the reasons set forth in Plaintiff’s memorandum of law, except that the Court reserves
       judgment on Defendant’s contention that the form (or, more precisely, the statements of
       Peter or Bernard Madoff on the form) constitute inadmissible hearsay, compare Def.’s
       MIL Mem. 14-16, with Pl.’s MIL Opp’n 14-15.

    3. The Court reserves judgment on Defendant’s motion to strike the 2017 JPMC Custodian
       Declarations. Defendant should be prepared to address whether it has any objection to
       admission of the underlying records as business records, in which case the motion would
       be moot as Plaintiff represents that he does not intend to offer the certifications
       themselves in those circumstances.
   4. Defendant’s motion to bar Plaintiff from referring to the amount of Defendant’s excess
      withdrawals is DENIED substantially for the reasons set forth in Plaintiff’s memorandum of
      law (subject to particularized objections at trial).

   5. Defendant’s motion to preclude Plaintiff from referring to Defendant’s partners or offering
      evidence of their financial condition is DENIED substantially for the reasons set forth in
      Plaintiff’s memorandum of law. More specifically, the motion is denied as moot with respect
      to evidence of financial condition, based on Plaintiff’s representation that he “has no intention
      to offer evidence regarding the financial condition of the partners of Defendant at trial,” Pl.’s
      MIL Opp’n 23, and denied on the merits as to the names of Defendant’s partners (subject to
      particularized objections at trial).


Plaintiff’s Motions in Limine

   1. The Court reserves judgment on Plaintiff’s first motion in limine, to admit the plea
      allocutions of Bernard L. Madoff and Frank Dipascali, Jr. Plaintiff should be prepared
      to address what portion or portions of the allocutions he proposes to offer, and counsel
      should be prepared to address not only the relevance of such portions to the issue in
      dispute, but also whether the portions “prove[d] any fact essential to the judgment[s].”
      Fed. R. Evid. 803(22).

   2. The Court reserves judgment on Plaintiff’s second motion in limine, to exclude the
      testimony of Rebeca Fong and certain exhibits allegedly not disclosed during discovery.
      See ECF No. 70 (“Pl.’s MIL Mem.”), at 7-11.

   3. Plaintiff’s motion to exclude the Trustee as a witness is GRANTED substantially for the
      reasons set forth on pages 12 to 15 of Plaintiff’s memorandum of law. See Pl.’s MIL Mem.

   4. Plaintiff’s motion to exclude Steve Maslow as an expert witness is GRANTED as unopposed
      and his motion to exclude Mr. Maslow as a fact witness is GRANTED substantially for the
      reasons set forth in Plaintiff’s memorandum of law. In particular, given the dates of Mr.
      Maslow’s dealings with Mr. Madoff, the testimony is irrelevant to any issue still in dispute; to
      the extent the testimony is relevant, its probative value is substantially outweighed by the
      danger of jury confusion and waste of time. See Fed. R. Evid. 401-403.

   5. The Court reserves judgment on Plaintiff’s fifth motion in limine, to exclude the
      testimony of Joann Crupi, certain BLMIS traders, and Russell Oasis. See Pl.’s MIL
      Mem. 21-25.

   6. Plaintiff’s motion to exclude all evidence and references to the fees paid to the Trustee and his
      counsel is GRANTED substantially for the reasons set forth in Plaintiff’s memorandum of law.

   7. Plaintiff’s motion to exclude “all evidence and references relating to Defendant’s false
      allegation of perjured testimony by” Mr. Dubinsky, see Pl.’s MIL Mem. 28-29, is DENIED
      without prejudice to particularized objections at trial.

   8. The Court reserves judgment on Plaintiff’s eighth motion in limine, to exclude the
      deposition testimony of Bernard Madoff. See Pl.’s MIL Mem. 29-34.


                                                   2
       In light of the foregoing rulings, counsel should be prepared to address the issues that remain
open (namely, those that are bolded in the list above).

       SO ORDERED.

Dated: July 6, 2021                               __________________________________
       New York, New York                                  JESSE M. FURMAN
                                                         United States District Judge




                                                   3
